UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 12, 2017 UNILIFE CORPORATION (Exact name of Registrant as Specified in Charter) Delaware 001-34540 27-1049354 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 250 Cross Farm Lane, York, Pennsylvania (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (717)384-3400 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item3.01. Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing. On April 12, 2017, Unilife Corporation (the “Company”) received a letter (the “Notice”) from The NASDAQ Stock Market LLC (“NASDAQ”) stating that in accordance with NASDAQ Listing Rules 5101, 5110(b) and IM-5101-1, NASDAQ has determined that the Company’s common stock will be delisted from NASDAQ. In the Notice, NASDAQ stated that it reached its decision based on the following factors: (i) the Company's announcement that the Company and its U.S. subsidiaries filed voluntary petitions for relief under the provisions of Chapter 11 of the United States Bankruptcy Code, as amended (the “Filing”), and associated public interest concerns raised by the Filing; (ii) concerns regarding the residual equity interest of the existing listed securities holders; and (iii) concerns about the Company’s ability to sustain compliance with all requirements for continued listing on NASDAQ including, without limitation, NASDAQ Listing Rule 5450(b)(2)(A) which requires a minimum market value of listed securities of $50,000,000 (the “MVLS rule”).As the Company previously disclosed in its Current Report on Form 8-K, filed with the Securities and Exchange Commission (“SEC”) on October 24, 2016, (i) the Company received notice from NASDAQ that the Company was not in compliance with the MVLS rule; and (ii) NASDAQ had provided the Company with a period of 180 calendar days, or until April 17, 2017, to regain compliance with the MVLS rule. Unless the Company requests an appeal of NASDAQ’s delisting determination, trading of the Company’s common stock will be suspended at the opening of business on April 21, 2017 and a Form 25-NSE will be filed with the SEC, which will remove the Company’s securities from listing and registration on NASDAQ.At this time, in light of NASDAQ’s continued listing requirements, including the MVLS rule and the Company’s non-compliance therewith, the early status of the Filing and the demands the Filing has posed on the Company’s resources, and the low likelihood of success in an appeal, the Company does not expect to appeal NASDAQ’s determination to delist the Company’s common stock.
